Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sanjay Prasad on March 02, 2022.
The application has been amended as follows: 

Cancel claim 28.
ALLOWANCE
Claims 1, 3-7, 16, 19, 24, 26, and 28 are cancelled.
Claims 2, 8-15, 17-18, 20-23, 25, 27, 29, and 30, filed November 23, 2021 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “dialogue authoring by permitting creation of complex dialogues, comprising recipes that characterize aspects of a product within the domain wherein each recipe takes the form of a model with one or more nodes, interconnected in a hierarchical tree structure, with each node representing a numeric utility value of an atomic constituent part of an element of the domain and wherein the recipe accumulates the numeric utility values to a single top-level score indicating desirability of a measurable attribute of the product, wherein the product has associated therewith data stored in the data storage that is indicative of a plurality of measurable attributes of the product; 

The closest prior art of record, Blackhurst et al. in view of Vassallo et al. and Lee et al., does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  The closest newly cited prior art, Makar et al., discloses management system for conversational system, Noh et al., discloses An Example-Based Approach to Ranking Multiple Dialog States for Flexible Dialog Management, however, the prior art does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152